1    CHRISTINA S. COLL (CA Bar #250712)
     christina.coll@cfpb.gov
2
     CONSUMER FINANCIAL PROTECTION BUREAU
3    1700 G Street NW
4    Washington, DC 20552
                                                                 JS-6
     Telephone: (202) 309-9704
5    Facsimile: (415) 844-9788
6
     Attorney for Plaintiff
7    Consumer Financial Protection Bureau
8
     SCOTT M. PEARSON (CA Bar #173880)
9    spearson@manatt.com
10   JOHN A. KIMBLE (CA Bar #316613)
     jkimble@manatt.com
11   MANATT, PHELPS & PHILLIPS, LLP
12   2049 Century Park East, Suite 1700
     Los Angeles, CA 90067
13   Telephone: (310) 312-4000
14   Facsimile: (310) 312-4224

15   Attorneys for Defendant
16   SettleIt, Inc.

17
18                             UNITED STATES DISTRICT COURT
19                            CENTRAL DISTRICT OF CALIFORNIA

20                                           CASE NO.: 8:21-cv-00674-DOC
     CONSUMER FINANCIAL
21   PROTECTION BUREAU,
22               Plaintiff,
                                             [PROPOSED] STIPULATED FINAL
23               v.                          JUDGEMENT AND ORDER
24   SETTLEIT, INC.,
25               Defendant.
26
27
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
1          The Consumer Financial Protection Bureau commenced this civil action on April
2    13, 2021 to obtain injunctive and monetary relief and a civil penalty from SettleIt, Inc.
3    The Complaint alleges violations of §§ 1031(a) and 1036(a) of the Consumer Financial
4    Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5531(a), 5536(a)(1)(A) and (B), and
5    violations of the Telemarketing Sales Rule (TSR), 16 C.F.R. §§ 310.3(a)(1)(i),
6    310.3(a)(2)(x), and 310.4(a)(5)(i)(A), in connection with Defendant’s debt-settlement
7    practices.
8          The Bureau and Defendant agree to the Court’s entry of this Stipulated Final
9    Judgment and Order (Order), without adjudication of any issue of fact or law, to settle
10   and resolve all matters in dispute arising from the conduct alleged in the Complaint.
11                                           FINDINGS
12         1.     This Court has jurisdiction over the parties and the subject matter of this
13   action.
14         2.     Defendant neither admits nor denies the allegations in the Complaint, except
15   as specified in this Order. For purposes of this Order, Defendant admits the facts
16   necessary to establish the Court’s jurisdiction over them and the subject matter of this
17   action.
18         3.     Defendant waives all rights to seek judicial review or otherwise challenge or
19   contest the validity of this Order and any claim it may have under the Equal Access to
20   Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action to the date of this
21   Order. Each Party agrees to bear its own costs and expenses, including, without
22   limitation, attorneys’ fees.
23         4.     Entry of this Order is in the public interest.
24                                         DEFINITIONS
25         5.     The following definitions apply to this Order:
26
27
                                                   1
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
1                 a. “Affected Consumers” are any consumers who paid performance fees to
2                    SettleIt for settling the consumer’s CashCall, Inc. or LoanMe Inc. debt on
3                    or after May 1, 2018.
4                 b. “Debt Relief Product or Service” means any program or service
5                    represented, directly or by implication, to renegotiate, settle, or in any
6                    way alter the terms of payment or other terms of the debt between a
7                    consumer and one or more creditors or debt collectors, including but not
8                    limited to a reduction in the balance, interest rate, or fees owed by a
9                    person to a creditor or debt collector.
10                c. “Defendant” means SettleIt, Inc. and its successors and assigns.
11                d. “Effective Date” means the date on which the Order is entered on the
12                   docket by the Court.
13                e. “Enforcement Director” means the Assistant Director of the Office of
14                   Enforcement for the Consumer Financial Protection Bureau or his or her
15                   delegate.
16                f. “Related Consumer Action” means a private action by or on behalf of
17                   one or more consumers or an enforcement action by another
18                   governmental agency brought against Defendant based on substantially
19                   the same facts as described in the Complaint.
20                                  CONDUCT PROVISIONS
21                                                I.
22                                           Prohibitions
23   IT IS ORDERED that:
24         6.     Defendant and its officers, agents, servants, employees, and attorneys, and
25   all other persons in active concert or participation with them who have actual notice of
26   this Order, whether acting directly or indirectly, in connection with the advertising,
27
                                                   2
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
1    marketing, promotion, offering for sale, sale, or performance of any Debt Relief Product
2    or Service, may not take unreasonable advantage of the reasonable reliance by a
3    consumer on Defendant to protect the consumer’s interests, including but not limited to:
4                 a. Defendant must not settle debts owed to CashCall, Inc., LoanMe, Inc., or
5                    any company with which it shares direct or indirect ownership;
6                 b. for all “Fresh Start” loans, Defendant must disclose to consumers its
7                    affiliation with any provider of these loans; and
8                 c. for all Affected Consumers with currently enrolled debts to CashCall,
9                    Inc. or LoanMe, Inc., Defendants must inform them that it will no longer
10                   seek to settle those debts.
11         7.     Defendant and its officers, agents, servants, employees, and attorneys, and
12   all other persons in active concert or participation with them who have actual notice of
13   this Order, whether acting directly or indirectly, in connection with the advertising,
14   marketing, promotion, offering for sale, sale, or performance of any Debt Relief Product
15   or Service, must comply with the Telemarketing Sales Rule, including by:
16                a. for all “Fresh Start” loans, disclosing to consumers the amount to be
17                   disbursed to SettleIt out of the loan proceeds and the amount to be
18                   disbursed on behalf of the consumer to any third parties;
19                b. not charging settlement-performance fees unless a consumer has first
20                   authorized a particular settlement;
21                c. clearly and conspicuously disclosing to consumers the estimated cost of
22                   its services in proximity to its disclosure of the estimated settlement
23                   amount; and
24                d. not misrepresenting any fact material to consumers, such as the total
25                   costs and any material restrictions, limitations, or conditions.
26
27
                                                   3
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
1                                  MONETARY PROVISIONS
2                                                II.
3                                      Order to Pay Redress
4    IT IS FURTHER ORDERED that:
5          8.     Within 10 days of the Effective Date, Defendant must reserve or deposit into
6    a segregated deposit account not less than $646,769.43, which represents the amount of
7    performance fees collected by SettleIt for settling debts owed to CashCall, Inc. and
8    LoanMe, Inc. on or after May 1, 2018, for the purpose of providing redress to Affected
9    Consumers as required by this Section.
10         9.     Within 30 days of the Effective Date, Defendant must submit to the
11   Enforcement Director for review and non-objection a comprehensive written plan for
12   providing redress consistent with this Order (Redress Plan). The Enforcement Director
13   will have the discretion to make a determination of non-objection to the Redress Plan or
14   to direct Defendant to revise it. If the Enforcement Director directs Defendant to revise
15   the Redress Plan, Defendant must revise and resubmit the Redress Plan to the
16   Enforcement Director within 15 days. After receiving notification that the Enforcement
17   Director has made a determination of non-objection to the Redress Plan, Defendant must
18   implement and adhere to the steps, recommendations, deadlines, and timeframes outlined
19   in the Redress Plan.
20         10.    The Redress Plan must apply to all Affected Consumers and, at a minimum:
21                a. specify how Defendant identified the Affected Consumers and specify
22                   the names of the Affected Consumers;
23                b. allocate not less than $646,769.43 to the consumers who paid
24                   performance fees to SettleIt for settling their CashCall, Inc. or LoanMe
25                   Inc. debt on or after May 1, 2018, as a full refund of those performance
26                   fees;
27
                                                  4
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
1                 c. detail a methodology for calculating the performance fee refunds for the
2                    Affected Consumers;
3                 d. detail the manner in which redress will be provided to all Affected
4                    Consumers, including detailing how payments will be made to probate or
5                    bankruptcy estates in accordance with applicable law; and
6                 e. detail the reasonable efforts that Defendant will undertake to locate
7                    consumers to whom redress should be provided and verify their addresses
8                    before providing redress.
9          11.    The Redress Plan must include: (1) the form of the letter (Redress
10   Notification Letter) to be sent notifying Affected Consumers of the redress; and (2) the
11   form of the envelope that will contain the Redress Notification Letter. The letter must
12   include language explaining how the amount of redress was calculated and a statement
13   that the provision of refund payment complies with the terms of this Consent Order.
14   Respondents may not include in any envelope containing a Redress Notification Letter
15   any materials other than the approved letters and redress checks.
16         12.    After completing the Redress Plan, if the amount of redress provided to
17   Affected Consumers is less than $646,769.43, within 30 days of the completion of the
18   Redress Plan, Defendant must pay to the Bureau, by wire transfer to the Bureau or to the
19   Bureau’s agent, and according to the Bureau’s wiring instructions, the difference between
20   the amount of redress provided to Affected Consumers and $646,769.43.
21         13.    The Bureau may use these remaining funds to pay additional redress to
22   Affected Consumers. If the Bureau determines, in its sole discretion, that additional
23   redress to Affected Consumers is wholly or partially impracticable or otherwise
24   inappropriate, or if funds remain after the additional redress is completed, the Bureau will
25   deposit any remaining funds in the U.S. Treasury as disgorgement. Defendant will have
26
27
                                                  5
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
1    no right to challenge any actions that the Bureau or its representatives may take under
2    this Section.
3          14.       Defendant may not condition the payment of any redress to any Affected
4    Consumer under this Order on that Affected Consumer waiving any right.
5                                                   III.
6                                  Order to Pay Civil Money Penalty
7    IT IS FURTHER ORDERED that:
8          15.       Under § 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by reason of the
9    violations of law alleged in the Complaint and continuing until the Effective Date, and
10   taking into account the factors in 12 U.S.C. § 5565(c)(3), Defendant must pay a civil
11   money penalty of $750,000 to the Bureau.
12         16.       Within 10 days of the Effective Date, Defendant must pay the civil money
13   penalty by wire transfer to the Bureau or to the Bureau’s agent in compliance with the
14   Bureau’s wiring instructions.
15         17.       The civil money penalty paid under this Order will be deposited in the Civil
16   Penalty Fund of the Bureau, as required by § 1017(d) of the CFPA, 12 U.S.C. § 5497(d).
17         18.       Defendant must treat the civil money penalty paid under this Order as a
18   penalty paid to the government for all purposes. Regardless of how the Bureau ultimately
19   uses those funds, Defendant may not:
20                   a. claim, assert, or apply for a tax deduction, tax credit, or any other tax
21                      benefit for any civil money penalty paid under this Order; or
22                   b. seek or accept, directly or indirectly, reimbursement or indemnification
23                      from any source, including but not limited to payment made under any
24                      insurance policy, with regard to any civil money penalty paid under this
25                      Order.
26
27
                                                      6
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
1                                                IV.
2                                Additional Monetary Provisions
3    IT IS FURTHER ORDERED that:
4          19.    In the event of any default on Defendant’s obligations to make payment
5    under this Order, interest, computed under 28 U.S.C. § 1961, as amended, will accrue on
6    any outstanding amounts not paid from the date of default to the date of payment and will
7    immediately become due and payable.
8          20.    Defendant relinquishes all dominion, control, and title to the funds paid
9    under this Order to the fullest extent permitted by law and no part of the funds may be
10   returned to Defendant.
11         21.    The facts alleged in the Complaint will be taken as true and given collateral
12   estoppel effect, without further proof, in any proceeding based on the entry of the Order
13   or in any subsequent civil litigation, by or on behalf of the Bureau, including in a
14   proceeding to enforce its rights to any payment or monetary judgment under this Order,
15   such as a nondischargeability complaint in any bankruptcy case.
16         22.    The facts alleged in the Complaint establish all elements necessary to sustain
17   an action by the Bureau under § 523(a)(2)(A) of the Bankruptcy Code, 11 U.S.C.
18   § 523(a)(2)(A), and for such purposes this Order will have collateral estoppel effect
19   against Defendant, even in Defendant’s capacity as debtor-in-possession.
20         23.    Under 31 U.S.C. § 7701, Defendant, unless it already has done so, must
21   furnish to the Bureau its taxpayer-identification numbers, which may be used for
22   purposes of collecting and reporting on any delinquent amount arising out of this Order.
23         24.    Within 30 days of the entry of a final judgment, order, or settlement in a
24   Related Consumer Action, Defendant must notify the Enforcement Director of the final
25   judgment, order, or settlement in writing. That notification must indicate the amount of
26   redress, if any, that Defendant paid or is required to pay to consumers and describe the
27
                                                   7
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
1    consumers or classes of consumers to whom that redress has been or will be paid. To
2    preserve the deterrent effect of the civil money penalty in any Related Consumer Action,
3    Defendant may not argue that Defendant is entitled to, nor may Defendant benefit by, any
4    offset or reduction of any monetary remedies imposed in the Related Consumer Action
5    because of the civil money penalty paid in this action or because of any payment that the
6    Bureau makes from the Civil Penalty Fund. If the court in any Related Consumer Action
7    offsets or otherwise reduces the amount of compensatory monetary remedies imposed
8    against Defendant based on the civil money penalty paid in this action or based on any
9    payment that the Bureau makes from the Civil Penalty Fund, Defendant must, within 30
10   days after entry of a final order granting such offset or reduction, notify the Bureau and
11   pay the amount of the offset or reduction to the U.S. Treasury. Such a payment will not
12   be considered an additional civil money penalty and will not change the amount of the
13   civil money penalty imposed in this action.
14                                COMPLIANCE PROVISIONS
15                                                 V.
16                                   Reporting Requirements
17   IT IS FURTHER ORDERED that:
18         25.    Defendant must notify the Bureau of any development that may affect
19   compliance obligations arising under this Order, including but not limited to a
20   dissolution, assignment, sale, merger, or other action that would result in the emergence
21   of a successor company; the creation or dissolution of a subsidiary, parent, or affiliate
22   that engages in any acts or practices subject to this Order; the filing of any bankruptcy or
23   insolvency proceeding by or against Defendant; or a change in Defendant’s name or
24   address. Defendant must provide this notice at least 30 days before the development or as
25   soon as practicable after the learning about the development, whichever is sooner.
26         26.    Within 7 days of the Effective Date, Defendant must:
27
                                                   8
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
1                a. designate at least one telephone number and email, physical, and postal
2                    addresses as points of contact that the Bureau may use to communicate
3                    with Defendant;
4                b. identify all businesses for which Defendant is the majority owner, or that
5                    Defendant directly or indirectly controls, by all of their names, telephone
6                    numbers, and physical, postal, email, and Internet addresses; and
7                c. describe the activities of each such business, including the products and
8                    services offered, and the means of advertising, marketing, and sales.
9          27.   Defendant must report any change in the information required to be
10   submitted under Paragraph 26 at least 30 days before the change or as soon as practicable
11   after learning about the change, whichever is sooner.
12         28.   Within 90 days of the Effective Date, and again one year after the Effective
13   Date, Defendant must submit to the Enforcement Director an accurate written compliance
14   progress report sworn to under penalty of perjury (Compliance Report), which, at a
15   minimum:
16               a. lists each applicable paragraph and subparagraph of the Order and
17                   describes in detail the manner and form in which Defendant has complied
18                   with each such paragraph and subparagraph of this Order;
19               b. describes in detail the manner and form in which Defendant has complied
20                   with the Redress Plan; and
21               c. attaches a copy of each Order Acknowledgment obtained under
22                   Section VI, unless previously submitted to the Bureau.
23
24
25
26
27
                                                  9
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
1                                                 VI.
2                            Order Distribution and Acknowledgment
3    IT IS FURTHER ORDERED that:
4          29.     Within 7 days of the Effective Date, Defendant must submit to the
5    Enforcement Director an acknowledgment of receipt of this Order, sworn under penalty
6    of perjury.
7          30.     Within 30 days of the Effective Date, Defendant must deliver a copy of this
8    Order to each of its board members and executive officers, as well as to any managers,
9    employees, service providers, or other agents and representatives who have
10   responsibilities related to the subject matter of the Order.
11         31.     For 5 years from the Effective Date, Defendant must deliver a copy of this
12   Order to any business entity resulting from any change in structure referred to in
13   Section V, any future executive officers, as well as to any managers, employees, Service
14   Providers, or other agents and representatives who will have responsibilities related to the
15   subject matter of the Order before they assume their responsibilities.
16         32.     Defendant must secure a signed and dated statement acknowledging receipt
17   of a copy of this Order, ensuring that any electronic signatures comply with the
18   requirements of the E-Sign Act, 15 U.S.C. §§ 7001-7006, within 30 days of delivery,
19   from all persons receiving a copy of this Order under this Section.
20         33.     Within 90 days of the Effective Date, Defendant must provide the Bureau
21   with a list of all persons and their titles to whom this Order was delivered through that
22   date under Paragraphs 30 and 31 and a copy of all signed and dated statements
23   acknowledging of receipt of this Order under Paragraph 32.
24
25
26
27
                                                   10
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
1                                                 VII.
2                                          Recordkeeping
3    IT IS FURTHER ORDERED that:
4          34.    Defendant must create, for at least 5 years from the Effective Date, all
5    documents and records necessary to demonstrate full compliance with each provision of
6    this Order, including all submissions to the Bureau. Defendant must retain these
7    documents for at least 5 years after creation and make them available to the Bureau upon
8    the Bureau’s request.
9          35.    Defendant must maintain, for at least 5 years from the Effective Date or 5
10   years after creation, whichever is longer:
11                a. copies of all sales scripts; training materials; advertisements; websites;
12                   and other marketing materials, including any such materials used by a
13                   third party on Defendant’s behalf;
14                b. all consumer complaints and refund requests (whether received directly
15                   or indirectly, such as through a third party), and any responses to those
16                   complaints or requests;
17                c. records showing, for each employee providing services, that person’s
18                   name; telephone number; email, physical, and postal address; job title or
19                   position; dates of service; and, if applicable, the reason for termination;
20                   and
21                d. records showing, for each service provider providing services, the name
22                   of a point of contact and that person’s telephone number; email, physical,
23                   and postal address; job title or position; dates of service; and, if
24                   applicable, the reason for termination.
25         Defendant must make these materials available to the Bureau upon the Bureau’s
26   request.
27
                                                   11
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
1                                                VIII.
2                                              Notices
3    IT IS FURTHER ORDERED that:
4          36.    Unless otherwise directed in writing by the Bureau, Defendant must provide
5    all submissions, requests, communications, or other documents relating to this Order in
6    writing, with the subject line, “CFPB v. SettleIt, Inc., Central District of California Case
7    No. 8:21-cv-00674,” and send them by overnight courier or first-class mail to the below
8    address:
9                 Assistant Director for Enforcement
10                Consumer Financial Protection Bureau
11                ATTENTION: Office of Enforcement
12                1700 G Street, N.W.
13                Washington D.C. 20552
14   and contemporaneously by email to:
15                Enforcement_Compliance@cfpb.gov
16         37.    The Enforcement Director may, in his or her discretion, modify any non-
17   material requirements of this Order (e.g., reasonable extensions of time and changes to
18   reporting requirements) if he or she determines good cause justifies the modification.
19   Any such modification by the Enforcement Director must be in writing.
20                                                IX.
21                                 Cooperation with the Bureau
22   IT IS FURTHER ORDERED that:
23         38.    Defendant must cooperate fully to help the Bureau determine the identity
24   and location of, and the amount of injury sustained by, each Affected Consumer.
25   Defendant must provide such information in its or its agents’ possession or control within
26   14 days of receiving a written request from the Bureau.
27
                                                  12
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
1                                                 X.
2                                     Compliance Monitoring
3    IT IS FURTHER ORDERED that:
4          39.    Within 14 days of receipt of a written request from the Bureau, Defendant
5    must submit additional compliance reports or other requested information, which must be
6    sworn under penalty of perjury; provide sworn testimony; or produce documents.
7          40.    Defendant must permit Bureau representatives to interview any employee or
8    other person affiliated with Defendant who has agreed to such an interview regarding:
9    (a) this matter; (b) anything related to or associated with the conduct described the
10   Complaint; and (c) compliance with this Order. The person interviewed may have
11   counsel present.
12         41.    Nothing in this Order will limit the Bureau’s lawful use of compulsory
13   process, under 12 C.F.R. § 1080.6.
14                                               XI.
15                                   Retention of Jurisdiction
16   IT IS FURTHER ORDERED that:
17         42.    The Court will retain jurisdiction over this matter for the purpose of
18   enforcing this Order.
19
20   IT IS SO ORDERED.
21
22   DATED this 2nd          July
                ___ day of ______________, 2021.
23
24                                                       _______________________________
25                                                             David O.Carter
                                                         Hon. _______________________
26                                                        United States District Court Judge
27
                                                  13
28   [PROPOSED] STIPULATED FINAL JUDGEMENT AND ORDER
     CASE NO.: 8:21-CV-00674
